DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Response to Amendment
Claims 1-6, 9-11, 13-14, 19-21 and 23-28 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome all the 112(b) rejections of the Final Office Action mailed 11/25/2020.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 9, 10 and 24 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is claim 9.

Claim Objections
Claims 1, 3, 5, 9, 10, 13, 23, 24 and 28 objected to because of the following informalities:  
Claim 1 Ln 16, please amend to --increase [[the]] a flow of fluid--.
Claim 1 Ln 20, please amend to --to buffer power [[in]] from the hydraulic system--.
Claim 3 Ln 3, please amend to --the buffered power [[in]] from the hydraulic system--.
Claim 5 Ln 2, please amend to --[[a]] the flow of fluid-- to align with claim 1 lines 16-17.
Claim 9 Ln 7, 8 and 9, please amend to --the at least one actuator-- to align with claim 9 line 4.
Claim 9 Ln 8 and 11, please amend to --the [[determined]] fluid flow-- to align with claim 9 line 7.
Claim 9 Ln 12, please amend to --for buffering power [[in]] from the hydraulic system--.
Claim 10 Ln 6-7, please amend to --[[a]] the pressure in the hydraulic gas accumulator from the 
Claim 10 Ln 9-10, appears to be a duplication of lines 6-7.
Claim 10 Ln 16, please amend to --[[the]] a flow of the fluid to [[a]] the hydraulic 
Claim 10 Ln 21, please amend to --to buffer power [[in]] from the hydraulic system--.
Claim 13 Ln 3, please amend to --the power buffered [[in]] from the hydraulic system--.

Claim 23 Ln 2 and 3, please amend to --of the actuator-- to align with claim 10 line 17.
Claim 24 Ln 21, please amend to --to buffer power [[in]] from the hydraulic system--.
Claim 28 Ln 4, please amend to --and no charging [[to]] or discharging of the accumulator--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 11, 13, 14, 23, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or 
Claim 6 Ln 2-3 recites the limitation "based on the pressure sensor reading at the at least one valve".  It is unclear to which previous limitation this limitation is referring as there are two previously cited pressure sensors in claim 1 (Ln 6 and 7).  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --based on the pressure in the hydraulic system by the system pressure sensor [[reading]] at the at least one valve--.
Claim 10 Ln 11 recites the limitation "a propagation of pressure ".  It is unclear to which previous limitation this limitation is referring as there are two previously cited pressures in claim 10 (Ln 2 and 4).  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --a propagation of the pressure in the hydraulic gas accumulator--.
Claims 11 and 23 are rejected for their dependence upon claim 10.
Claim 13 Ln 2 recites the limitation "through a hydraulic valve of the hydraulic system ".  It is unclear if this limitation is the same as or different than the ‘at least one valve’ cited in claim 9 lines 4-5.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --through [[a]] the at least one hydraulic valve of the hydraulic system--.   Furthermore, line 4 was interpreted as --the at least one hydraulic valve--.  Furthermore, claim 14 line 1-2 was interpreted as --the at least one hydraulic valve--.
Claim 26 Ln 2 recites the limitation "at a valve of the accumulator ".  It is unclear if this limitation is the same as or different than the ‘at least one valve’ cited in claim 1 line 3.  Therefore, the scope of the claim is indeterminate.  For examination, the 
Claim 27 Ln 2 recites the limitation "a valve block".  It is unclear if this limitation is the same as or different than the ‘at least one valve’ cited in claim 1 line 3.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --a valve block of the at least one valve--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) assigning, within a controller, a relationship between pressures, thresholds and a condition, which is an abstract idea. This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the controller only stores and retrieve information in memory are conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inokuchi; Iwane US 5355676 A, hereinafter Inokuchi.
Inokuchi is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (hydraulic system comprising an accumulator); or the reference is reasonably pertinent to the problem faced by the inventor (controlling the flow of fluid in a hydraulic system in the presence of low power).  MPEP2141.01(a) I.
Regarding claim 9, Inokuchi discloses (Fig. 1-5) a demolition robot (preamble interpreted as intended use per MPEP 2111.02) comprising:
 a controller (14); and at least one actuator (34) controlled by a hydraulic system comprising at least one valve (8, 28) and a hydraulic gas accumulator (10); wherein the controller is configured to:
determine a fluid flow at the at least one actuator in the hydraulic system (Col 5 Ln 50-56 discloses determining a fluid flow condition in correspondence with pressure sensor 36);
determine if the fluid flow at the at least one actuator in the hydraulic system is above a first threshold (h in S202), and if so discharge the accumulator to provide power to the actuator (Col 4 Ln 65-68, Col 5 Ln 63-66 discloses comparing flow above threshold; S104, Fig. 3 and Fig 4 are controller routines running in parallel, they describe that the accumulator is either charging or discharging, the controller sets the 
determine if the fluid flow in the hydraulic system is below a second threshold (h in step S207, interpreted as a second threshold as it is taken at a ‘second’ time from the first h, furthermore, h is not so limited in the claim as to be a different number than the first threshold), and if so charge the accumulator for buffering power from the hydraulic system (Col 4 Ln 65-68, Col 6 Ln 11-14 discloses comparing flow below threshold; S209 discloses charging for buffering the accumulator).
Regarding claim 13, Inokuchi further discloses (Fig. 1-5) the accumulator is discharged through a hydraulic valve (8) to increase the fluid flow in the hydraulic system using buffered energy stored in the accumulator (Col 5 Ln 29-44), and wherein the accumulator is charged by opening the hydraulic valve (Col 4 Ln 44-56).
Regarding claim 14, Inokuchi further discloses (Fig. 1-5) the hydraulic valve is a proportional valve (Col 4 Ln 44).

Allowable Subject Matter
Claims 1, 10 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the objections set forth in this Office action.
Regarding claim 1, DANIELSSON ARNE et al. EP 2589709 A2, hereinafter Danielsson, discloses (Fig. 1-2) a remote controlled demolition robot (1) comprising: a controller (25); a hydraulic system (Fig. 2) comprising at least one valve (24, 21); at least one actuator (31) configured to be controlled by the hydraulic system; wherein the 
in response to a level of power required by the hydraulic system being higher than a level of power being provided by an electric power source (“distribution grids” [0014]), discharge to increase the flow of fluid to the hydraulic system to provide power to the at least one actuator ([0013-0014] discloses acknowledging the power required by the hydraulic system is higher than the level of power provided by the electric power source and setting the robot into a ‘lower power operating mode’ whereby flow is increased to one ‘priority’ actuator and flow to other ‘non-priority’ actuators is diminished); and 
in response to the level of power required by the hydraulic system being lower than the level of power being provided by the electric power source, charge to buffer power in the hydraulic system ([0012] discloses acknowledging the power required by the hydraulic system is higher than the level of power provided by the electric power source and setting the robot into a ‘regular power operating mode’ whereby the pump (20) variably supplies flow sufficient for all actuators within the hydraulic system to operate normally at the load they experience).
Danielsson fails to explicitly state that the hydraulic system further comprises a hydraulic gas accumulator and a system pressure sensor configured to measure a pressure in the hydraulic system; and an accumulator pressure sensor configured to measure a pressure in the accumulator; wherein the controller of the remote controlled demolition robot is configured to: determine whether the pressure in the accumulator from the accumulator pressure sensor is greater than the pressure in the hydraulic system from the system pressure sensor; cause the accumulator to discharge in 
Inokuchi discloses (Fig. 1-5) a remote controlled demolition robot (preamble interpreted as intended use per MPEP 2111.02) comprising: a controller (14); a hydraulic system comprising at least one valve (8, 28) a pressure sensor (36) and a hydraulic gas accumulator (10); at least one actuator (34) configured to be controlled by the hydraulic system.
Inokuchi further discloses that providing an accumulator enables the power source/pump (size and weight) to be lowered while still providing the necessary pressure/flow as required by the loads/actuators when the power required by the hydraulic system exceeds the power supplied by the power source (Col 1 Ln 17-46).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Danielsson, by providing an accumulator, as taught by Inokuchi, for the purpose of sufficiently providing the necessary flow when the flow/power required by the hydraulic system exceeds the flow provided by the power source/pump.
The modified device of Danielsson/Inokuchi fails to explicitly state that the robot further comprises a system pressure sensor configured to measure a pressure in the hydraulic system; and an accumulator pressure sensor configured to measure a pressure in the accumulator; wherein the controller of the remote controlled demolition robot is configured to: determine whether the pressure in the accumulator from the accumulator pressure sensor is greater than the pressure in the hydraulic system from the system pressure sensor; cause the accumulator to discharge in response to 
Bauer discloses (Fig. 1-4) a hydraulic gas accumulator (6) configured to provide fluid to a hydraulic system of a demolition robot (preamble interpreted as intended use per MPEP 2111.02), the hydraulic gas accumulator comprising: a first compartment configured to hold the fluid (bottom compartment); a second compartment configured to hold a compressible gas (top compartment); and a membrane separating the first compartment and the second compartment, wherein the membrane is configured to regulate propagation of pressure from the first compartment to the second compartment in order to cause the compression of the compressible gas in order to store energy (the accumulator symbolically depicted and disclosed is a hydraulic accumulator which are fundamentally formed of first/second compartments separated by a membrane, [0007] whereby energy is stored),
the remote controlled demolition robot further comprising a first pressure sensor (S3) arranged to provide an indication of pressure in the hydraulic system and a second pressure sensor (S2) configured to provide an indication of the pressure in the accumulator (6, [0021]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modified device of Danielsson/Inokuchi, by providing a second pressure sensor, as taught by Bauer, for the purpose of providing an indication of the pressure in the accumulator.
The resulting modified device has a system pressure sensor configured to measure a pressure in the hydraulic system (36, as provided by Inokuchi); and an 
However, the modified device of Danielsson/Inokuchi/Bauer fails to explicitly relate the method by which the controller of the remote controlled demolition robot is configured to: determine whether the pressure in the accumulator from the accumulator pressure sensor is greater than the pressure in the hydraulic system from the system pressure sensor; cause the accumulator to discharge in response to determining that the pressure in the accumulator is greater than the pressure in the hydraulic system.  Therefore, claim 1 contains allowable language.

Regarding claim 10, Bauer discloses (Fig. 1-4) a method comprising:
receiving a first measurement of a pressure in a hydraulic system from a system pressure sensor (S1, S3 [0021]); 
receiving a second measurement of a pressure in a hydraulic gas accumulator from an accumulator pressure sensor (S2, [0021]);  
regulating a propagation of pressure, via a membrane, within the hydraulic gas accumulator between a first compartment holding the fluid and a second compartment holding compressible gas to cause compression of the compressible gas to store power within the hydraulic gas accumulator (the accumulator symbolically depicted and disclosed is a hydraulic accumulator which are fundamentally formed of first/second compartments separated by a membrane, [0007] whereby energy is stored).
discharging the fluid from the first compartment of the hydraulic gas accumulator to increase the flow of the fluid to a hydraulic system of a demolition robot to provide the 
charging the hydraulic gas accumulator to buffer the power in the hydraulic system (scenario depicted in Fig. 3.
Bauer fails to explicitly state that the controller determining whether a pressure in the accumulator from the hydraulic gas accumulator pressure sensor is greater than the pressure in the hydraulic system from the system pressure sensor; determining whether the pressure in the accumulator from the accumulator pressure sensor is greater than the pressure in the hydraulic system from the system pressure sensor; and discharges in response to a level of power required by the hydraulic system being higher than a level of power being provided by an electric power source, and charges in response to the demolition robot being connected to the electric power source, the level of power being provided by the electric power source being higher than the level of power required by the hydraulic system.
Danielsson, discloses (Fig. 1-2) a remote controlled demolition robot (1) comprising: a controller (25); a hydraulic system (Fig. 2) comprising at least one valve (24, 21); at least one actuator (31) configured to be controlled by the hydraulic system; wherein the controller of the remote controlled demolition robot is configured to: 
in response to a level of power required by the hydraulic system being higher than a level of power being provided by an electric power source (“distribution grids” [0014]), discharge to increase the flow of fluid to the hydraulic system to provide power to the at least one actuator ([0013-0014] discloses acknowledging the power required 
in response to the level of power required by the hydraulic system being lower than the level of power being provided by the electric power source, charge to buffer power in the hydraulic system ([0012] discloses acknowledging the power required by the hydraulic system is higher than the level of power provided by the electric power source and setting the robot into a ‘regular power operating mode’ whereby the pump (20) variably supplies flow sufficient for all actuators within the hydraulic system to operate normally at the load they experience).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Inokuchi, by providing an power level control, as taught by Danielsson, for the purpose of responding to the level of power required by the hydraulic system when the power source supplied power fluctuates.
However, the modified device of Bauer/ Inokuchi fails to explicitly relate the method by which the controller of the remote controlled demolition robot is configured to: determine whether the pressure in the accumulator from the accumulator pressure sensor is greater than the pressure in the hydraulic system from the system pressure sensor; cause the accumulator to discharge in response to determining that the pressure in the accumulator is greater than the pressure in the hydraulic system.  Therefore, claim 10 contains allowable language.

Regarding claim 24, Danielsson, discloses (Fig. 1-2) a remote controlled demolition robot (1) comprising: a controller (25); a hydraulic system (Fig. 2) comprising at least one valve (24, 21); at least one actuator (31) configured to be controlled by the hydraulic system; wherein the controller of the remote controlled demolition robot is configured to: 
in response to a level of power required by the hydraulic system being higher than a level of power being provided by an electric power source (“distribution grids” [0014]), ([0013-0014] discloses acknowledging the power required by the hydraulic system is higher than the level of power provided by the electric power source and setting the robot into a ‘lower power operating mode’ whereby flow is increased to one ‘priority’ actuator and flow to other ‘non-priority’ actuators is diminished); and 
in response to the level of power required by the hydraulic system being lower than the level of power being provided by the electric power source, ([0012] discloses acknowledging the power required by the hydraulic system is higher than the level of power provided by the electric power source and setting the robot into a ‘regular power operating mode’ whereby the pump (20) variably supplies flow sufficient for all actuators within the hydraulic system to operate normally at the load they experience).
Danielsson fails to explicitly state that the hydraulic system further comprises a hydraulic gas accumulator, a battery and a system pressure sensor configured to measure a pressure in the hydraulic system; and an accumulator pressure sensor configured to measure a pressure in the accumulator; wherein the controller of the remote controlled demolition robot is configured to: determine whether the pressure in the accumulator from the accumulator pressure sensor is greater than the pressure in 
Inokuchi discloses (Fig. 1-5) a remote controlled demolition robot (preamble interpreted as intended use per MPEP 2111.02) comprising: a controller (14); a hydraulic system comprising at least one valve (8, 28) a pressure sensor (36) and a hydraulic gas accumulator (10); at least one actuator (34) configured to be controlled by the hydraulic system.
Inokuchi further discloses that providing an accumulator enables the power source/pump (size and weight) to be lowered while still providing the necessary pressure/flow as required by the loads/actuators when the power required by the hydraulic system exceeds the power supplied by the power source (Col 1 Ln 17-46).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Danielsson, by providing an accumulator, as taught by Inokuchi, for the purpose of sufficiently providing the necessary flow when the flow/power required by the hydraulic system exceeds the flow provided by the power source/pump.
The modified device of Danielsson/Inokuchi fails to explicitly state that the robot further comprises a battery and a system pressure sensor configured to measure a pressure in the hydraulic system; and an accumulator pressure sensor configured to measure a pressure in the accumulator; wherein the controller of the remote controlled demolition robot is configured to: determine whether the pressure in the accumulator 
Teppig, JR.; William et al. US 20120192779 A1, hereinafter Teppig, discloses (Fig. 60) an autonomous remote controlled robot (Abstract) comprising a hydraulic system [0133], and a battery ([0166] discloses “battery backup”), wherein the remote controlled demolition robot is arranged to operate solely or partially on battery power from the battery ([0166] discloses the robot is operated via an electrical tether/cable, wherein the robot is configured to operate solely on the battery backup in case the cable malfunctions).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the modified device of Danielsson/Inokuchi, by providing the battery, as taught by Teppig, for the purpose of operating solely or partially on battery power in the event that power supply cable malfunctions.
The modified device of Danielsson/Inokuchi/Teppig fails to explicitly state that the robot further comprises a system pressure sensor configured to measure a pressure in the hydraulic system; and an accumulator pressure sensor configured to measure a pressure in the accumulator; wherein the controller of the remote controlled demolition robot is configured to: determine whether the pressure in the accumulator from the accumulator pressure sensor is greater than the pressure in the hydraulic system from the system pressure sensor; cause the accumulator to discharge in response to 
Bauer discloses (Fig. 1-4) a hydraulic gas accumulator (6) configured to provide fluid to a hydraulic system of a demolition robot (preamble interpreted as intended use per MPEP 2111.02), the hydraulic gas accumulator comprising: a first compartment configured to hold the fluid (bottom compartment); a second compartment configured to hold a compressible gas (top compartment); and a membrane separating the first compartment and the second compartment, wherein the membrane is configured to regulate propagation of pressure from the first compartment to the second compartment in order to cause the compression of the compressible gas in order to store energy (the accumulator symbolically depicted and disclosed is a hydraulic accumulator which are fundamentally formed of first/second compartments separated by a membrane, [0007] whereby energy is stored),
the remote controlled demolition robot further comprising a first pressure sensor (S3) arranged to provide an indication of pressure in the hydraulic system and a second pressure sensor (S2) configured to provide an indication of the pressure in the accumulator (6, [0021]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modified device of Danielsson/Inokuchi/Teppig, by providing a second pressure sensor, as taught by Bauer, for the purpose of providing an indication of the pressure in the accumulator.
The resulting modified device has a system pressure sensor configured to measure a pressure in the hydraulic system (36, as provided by Inokuchi); and an 
However, the modified device of Danielsson/Inokuchi/Teppig /Bauer fails to explicitly relate the method by which the controller of the remote controlled demolition robot is configured to: determine whether the pressure in the accumulator from the accumulator pressure sensor is greater than the pressure in the hydraulic system from the system pressure sensor; cause the accumulator to discharge in response to determining that the pressure in the accumulator is greater than the pressure in the hydraulic system.  Therefore, claim 24 contains allowable language.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
	/ABIY TEKA/                 Primary Examiner, Art Unit 3745